GOF P9 7/16 SUPPLEMENT DATED JULY 22, 2016 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS Franklin Fund Allocator Series Franklin Conservative Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund (together, the Allocation Funds) Franklin LifeSmartTM Retirement Income Fund (formerly, Franklin LifeSmartTM 2015 Retirement Target Fund) Franklin LifeSmartTM 2020 Retirement Target Fund Franklin LifeSmartTM 2025 Retirement Target Fund Franklin LifeSmartTM 2030 Retirement Target Fund Franklin LifeSmartTM 2035 Retirement Target Fund Franklin LifeSmartTM 2040 Retirement Target Fund Franklin LifeSmartTM 2045 Retirement Target Fund Franklin LifeSmartTM 2050 Retirement Target Fund Franklin LifeSmartTM 2055 Retirement Target Fund (together, the LifeSmartTM Funds) The Prospectuses are amended as follows: I. For each Allocation Fund, the following replaces the first sentence of the first paragraph under the “Fund Summary – Principal Investment Strategies” section: The Fund is a “fund of funds” meaning that it seeks to achieve its investment goal by investing its assets primarily in other funds, predominantly other Franklin Templeton mutual funds and exchange traded funds (underlying funds). II. For each
